                  Case 3:20-cv-03426-JD Document 92 Filed 11/20/20 Page 1 of 23




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 7                                  SAN FRANCISCO DIVISION

 8
                                                                 Case No. 3:20-cv-03426-JD
 9
          AARON GREENSPAN,
10                                                               REQUEST FOR JUDICIAL
            Plaintiff,                                           NOTICE IN SUPPORT OF
11                                                               PLAINTIFF’S SECOND
                      v.                                         AMENDED COMPLAINT
12
13        OMAR QAZI, SMICK ENTERPRISES, INC.,                    Judge: Hon. James Donato
          ELON MUSK, and TESLA, INC.,                            Complaint Filed: May 20, 2020
14                                                               SAC Filed: August 26, 2020
            Defendants.
15
16
17
            Pursuant to Federal Rule of Evidence 201 and Rosales-Martinez v. Palmer, 753 F.3d 890,
18
     894-895 (9th Cir. 2014), Plaintiff Aaron Greenspan requests that the Court incorporate by
19
     reference or take judicial notice of the documents identified below in support of Plaintiff’s
20
     Second Amended Complaint (“SAC”). These documents did not yet exist at the time the SAC
21
     was filed.
22
23   I.     DOCUMENTS SUBJECT TO THIS REQUEST
24    Exhibit       Description                                                 Basis for Notice
                                                                                and/or Incorporation
25
      A             Twitter, Inc. “Ban evasion policy” Dated October 2020       Publicly available from
26                                                                              a reliable source; SAC
                                                                                ¶¶ 10, 110, 138, 293(h)
27    B             LinkedIn Profile of Former Tesla, Inc. Director of          Publicly available from
                    Engineering Dorian West Disclosing That “Tesla Semi         a reliable source; SAC
28

      REQUEST FOR JUDICIAL NOTICE                     1                                 3:20-cv-03426-JD
               Case 3:20-cv-03426-JD Document 92 Filed 11/20/20 Page 2 of 23




 1                program engineering team” Had Been “Redeployed…as             Issue No. 31
                  needed”
 2
      C           @ElonMusk Twitter Post Dated October 16, 2020 For             Publicly available from
 3                The First Time Disclosing Multiple Neck Surgeries             a reliable source; SAC
                                                                                Issue No. 44
 4    D           @ElonMusk Twitter Post Dated November 3, 2020 For             Publicly available from
                  The First Time Disclosing Tesla, Inc. “about a month”         a reliable source; SAC
 5                From Bankruptcy During “mid 2017 to mid 2019”                 Issue Nos. 1, 4, 5, 6
 6
 7   II.    FACTUAL BASIS

 8          Judicial notice is proper because all of these documents did not yet exist when the SAC
 9   was filed on August 26, 2020, but are now available from reliable public sources. As such, the
10   documents’ existence and authenticity cannot reasonably be questioned.
11          The website of Twitter, Inc. is a reliable public source, both for content concerning the
12   company itself and for posts by specific users. Per counsel for Defendant Musk, “Courts in this
13   district and elsewhere in the Ninth Circuit have found that tweets are appropriate subjects of
14   judicial notice where—as here—they are publicly available and their accuracy may not
15   reasonably be questioned. Unsworth v. Musk, No. 19-MC-80224-JSC, 2019 WL 5550060, at *4
16   (N.D. Cal. Oct. 28, 2019) (‘[J]udicial notice is proper because the existence of the publicly-
17   available . . . tweets cannot reasonably be questioned.’).” ECF No. 58.
18          Similarly, LinkedIn profiles are reliable public sources properly subject to judicial notice.
19   “[T]he Court here takes judicial notice of Thomas Alston’s LinkedIn profile (which is still
20   currently active)…” Miller v. Southwest Credit Systems, L.P. et al, Case No. 1:18-cv-02538-
21   ADC (D. Maryland December 4, 2019). Mr. West’s LinkedIn profile is active and accessible at
22   https://www.linkedin.com/in/dorian-west/.
23   III.   CONCLUSION
24          For the aforementioned reasons, Plaintiff respectfully requests that the Court take judicial
25   notice of the above referenced documents.
26
27
28

     REQUEST FOR JUDICIAL NOTICE                     2                                  3:20-cv-03426-JD
             Case 3:20-cv-03426-JD Document 92 Filed 11/20/20 Page 3 of 23




 1   Dated: November 20, 2020
 2
 3
                                   Aaron Greenspan
 4                                 956 Carolina Street
 5                                 San Francisco, CA 94107-3337
                                   Phone: +1 415 670 9350
 6                                 Fax: +1 415 373 3959
                                   E-Mail: aaron.greenspan@plainsite.org
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     REQUEST FOR JUDICIAL NOTICE            3                              3:20-cv-03426-JD
Case 3:20-cv-03426-JD Document 92 Filed 11/20/20 Page 4 of 23




                             EXHIBIT A
        Twitter, Inc. “Ban evasion policy” Dated October 2020
10/29/2020                   Case 3:20-cv-03426-JD DocumentBan
                                                            92evasion
                                                                  Filed
                                                                      policy11/20/20 Page 5 of 23




               Help Center



      Ban evasion policy
      Overview
      October 2020

      Our rules exist to help keep everyone using Twitter safe and ensure they can participate
      freely in the public conversation. Therefore, we prohibit attempts to circumvent prior
      enforcement, including through the creation of new accounts.


      What is in violation of this policy?




                                                                                                    Feedback
      Under this policy we prohibit a range of behaviors:

             You can’t circumvent permanent suspensions. If an account has been permanently
             suspended for severe violations of the Twitter Rules
             (https://help.twitter.comhttps://help.twitter.com/rules-and-policies/twitter-rules),
             Twitter reserves the right to also permanently suspend any other account we believe
             the same account holder or entity may be operating in violation of our earlier
             suspension, regardless of when the other account was created.

             You can’t circumvent a Twitter suspension, enforcement action, or anti-spam
             challenge. This includes any behavior intended to evade any Twitter remediation,
             such as creating a new account or repurposing an already-existing account.

             You can’t circumvent a Twitter suspension by operating, or having someone else
             operate on your behalf, an account which represents your identity, persona,
             brand or business persona for a different purpose.

             You can’t allow someone who has been permanently suspended from Twitter to
             permanently take over or temporarily operate your account.

             You can’t imitate a suspended account if the apparent intent is to replace a
             suspended account. Operating a parody, newsfeed, commentary, and fan account
             that does not function as a replacement of the suspended account is not in violation
             of the above, provided that the account follows the applicable requirements outlined

https://help.twitter.com/en/rules-and-policies/ban-evasion                                                1/2
10/29/2020                   Case 3:20-cv-03426-JD DocumentBan
                                                            92evasion
                                                                  Filed
                                                                      policy11/20/20 Page 6 of 23

             in the policy (https://help.twitter.comhttps://help.twitter.com/rules-and-
             policies/parody-account-policy).


      What happens if you violate this policy?
      The consequences for violating this policy depend on the type and severity of the violation
      and of the accounts’ previous history of violations.

      Circumventing a Twitter enforcement action (such as a permanent suspension) by creating
      accounts or repurposing existing accounts to replace or mimic a suspended account is a
      violation of the ban evasion policy; it will result in permanent suspension at first detection.

      We may suspend any account that is being operated to circumvent a Twitter enforcement
      action (such as a temporary account lock). Note that the account owner may in some
      circumstances be allowed back on Twitter following a successful appeal; however, any
      account used for the purpose of circumventing Twitter remediation will remain suspended.


      Additional resources




                                                                                                        Feedback
      If you believe that an account you own has been suspended or otherwise restricted in error,
      instead of creating a new account, we recommend that you appeal your account suspension
      by contacting our support team, and/or that you comply with completing required Twitter
      challenge(s) if applicable.

      Learn more about our range of enforcement options
      (https://help.twitter.comhttps://help.twitter.com/rules-and-policies/enforcement-options)
      and our approach to policy development and enforcement
      (https://help.twitter.comhttps://help.twitter.com/rules-and-policies/enforcement-philosophy).




                                                             


      Was this article helpful?



         Submit




https://help.twitter.com/en/rules-and-policies/ban-evasion                                                    2/2
       Case 3:20-cv-03426-JD Document 92 Filed 11/20/20 Page 7 of 23




                                       EXHIBIT B
LinkedIn Profile of Former Tesla, Inc. Director of Engineering Dorian West Disclosing That
            “Tesla Semi program engineering team” Had Been “Redeployed”
(99+) Dorian W. | LinkedIn                      Case 3:20-cv-03426-JD Document 92 Filed 11/20/20 Page 8 of 23                              11/3/20, 12(21 PM



                                                                                                         2                         6              99+
                                Search
                                                                                           Home     My Network    Jobs        Messaging   Notifications


                                            Re-elect John Zoglin - Lifelong emotional engagement with El Camino Hospital. Tonsils removed at 7 Ad




                                                                                                                                               Aaron, unlo



                                                                                                     Message        More…


            Dorian W.               · 3rd                                                         Stanford

            Leading engineering teams to create a sustainable
            transportation & energy future                                                                                                People Also
            San Francisco Bay Area · 500+ connections · Contact info                                                                                    Nick K
                                                                                                                                                        •3rd
                                                                                                                                                        EVP, En


            About                                                                                                                                       Brian
                                                                                                                                                        •3rd
            Seasoned engineering leader with primary interest in sustainable transportation and energy. Background in                                   Directo
            mechanical, electrical, and software engineering. I am serious about developing engineering solutions to reduce                             Tesla

https://www.linkedin.com/in/dorian-west/                                                                                                         Page 1 of 6
(99+) Dorian W. | LinkedIn                   Case 3:20-cv-03426-JD Document 92 Filed 11/20/20 Page 9 of 23                      11/3/20, 12(21 PM



            fossil fuel consumption.... see more                                                                                            Aron S
                                                                                                                                            •3rd
                                                                                                                                            Directo
                                                                                                                                            Engine
            Experience
                                                                                                                                            Britt H
                             Director of Engineering                                                                                        •3rd
                             Tesla · Full-time                                                                                              Chief P
                             Sep 2005 – Sep 2020 · 15 yrs 1 mo
                             Incredible 15 year experience at the worldʼs most inspiring engineering company, accelerating                  Alan C
                             the transition to sustainable transportation and energy.                                                       •2nd
                                                                                                                                            Directo
                             2005-2007                                                                                                      Engine
                             Early employee initially served as the release engineer for the Roadster battery pack.
                             Discovered and overcame novel challenges to utilize small cylindrical cells in the worldʼs first
                             production automotive application. Created and led the Battery Engineering team, critical to
                             Teslaʼs early success. Supported manufacturing bringup of first battery module & pack factory
                             overseas.

                             2007                                                                                               People You M
                             Performed early vehicle system engineering for Whitestar vehicle (Model S).
                                                                                                                                            Bruce
                                                                                                                                            Founde
                             2008-2011
                                                                                                                                            LLP, co
                             Led battery pack development for automotive OEM customers (Smart Electric Drive, Mercedes
                             A-Class Electric Drive). Supported Roadster battery manufacturing ramp to volume production
                             domestically.                                                                                                  Ronak
                                                                                                                                            IoT and
                             2011-2015                                                                                                      Scienc
                             Led engineering development of full powertrain systems for automotive OEMs retrofitting their
                             existing platforms (Toyota RAV4EV, Mercedes B-Class Electric Drive). These systems include


https://www.linkedin.com/in/dorian-west/                                                                                             Page 2 of 6
(99+) Dorian W. | LinkedIn                   Case 3:20-cv-03426-JD Document 92 Filed 11/20/20 Page 10 of 23                         11/3/20, 12(21 PM



                             energy storage, propulsion, powertrain/cabin thermal management, low voltage generation,                           Andy
                             and charging. Supported vehicle level validation (e.g. battery structure was critical to vehicle                   Profess
                             crash performance.)                                                                                                Univer

                             2015-2017
                                                                                                                                                Meliss
                             Reestablished and led vehicle Prototype Engineering & Fabrication team. Produced dozens of
                                                                                                                                                Exhibit
                             internal prototype systems and vehicles, including Bucks, Mules, Alpha, and Beta prototypes.
                                                                                                                                                Manag
                             Most notable were the functional showcars used to reveal the Model 3 and Tesla Semi.

                                                                                                                                                Mallik
                             2017-2020
                                                                                                                                                UX/UI
                             Led Tesla Semi program engineering team. Redeployed team (and recruited others) as needed
                             to support urgent hands-on efforts including battery module production at Nevada Gigafactory
                             and vehicle general assembly in Fremont Factory.
                              see less



                                                                                                                                   LEARNING
                             Product Engineer
                             Mindtribe Product Engineering                                                                       Add new skills wi
                             Oct 2000 – Sep 2005 · 5 yrs
                             Helped establish a product engineering consulting firm during its early formative years.
                             Performed project management, mechanical design, electrical design, and software design for
                             embedded systems used in consumer, commercial, and industrial products. Exposed to a wide
                             breadth of engineering challenges, working with dozens of diverse clients.



                             QA Manager
                             GetFit.com
                             Feb 2000 – Dec 2000 · 11 mos
                             Established and led a quality assurance team at a fast paced web startup. Wide range of
                             responsibilities including product specification and software validation prior to product launch.

https://www.linkedin.com/in/dorian-west/                                                                                                 Page 3 of 6
(99+) Dorian W. | LinkedIn                   Case 3:20-cv-03426-JD Document 92 Filed 11/20/20 Page 11 of 23                  11/3/20, 12(21 PM




                             Mechanical Engineer
                             Edge Innovations
                             Jun 1998 – Feb 2000 · 1 yr 9 mos
                             Responsible for the mechanical design, assembly, testing, and operation of underwater         See more courses
                             animatronic models for feature films & exhibits. Productions included Deep Blue Sea, The
                             Perfect Storm, Disney World. Worked on location for film shoots and theme parks.
                                                                                                                            Promoted
                                                                                                                                        Hack Yo
                             Mechanical Engineer                                                                                        The Cyb
                                                                                                                                        UCR Exte
                             Edge Innovations
                             Jan 1996 – Sep 1996 · 9 mos
                                                                                                                                        Learn a
                             Created CAD models and drawings for the Anaconda project. Redesigned and rebuilt whales for                Keep life
                             Free Willy 3, finally supporting the film shoot as a diver on location.                                    online un
                                                                                                                                        how

                                                                                                                                        How do
                                                                                                                                        USA Las
            Education                                                                                                                   Learn mo


                             Stanford
                             BSME & MSME, Mechanical Engineering
                             1992 – 1998
                             Activities and Societies: Stanford Solar Car Project



                             Mount Vernon High School




https://www.linkedin.com/in/dorian-west/                                                                                          Page 4 of 6
(99+) Dorian W. | LinkedIn                        Case 3:20-cv-03426-JD Document 92 Filed 11/20/20 Page 12 of 23                  11/3/20, 12(21 PM




            Skills & endorsements

            Engineering Management · 77
                    Endorsed by Barrie Dickinson and 3 others who
                                                                                 Endorsed by 58 of Dorianʼs colleagues at Tesla
                    are highly skilled at this



            Engineering · 40
                    Endorsed by Barrie Dickinson and 4 others who
                                                                                 Endorsed by 27 of Dorianʼs colleagues at Tesla
                    are highly skilled at this



            Mechanical Engineering · 37
                    Endorsed by Jonathan Hall and 3 others who are
                                                                                 Endorsed by 23 of Dorianʼs colleagues at Tesla
                    highly skilled at this


                                                                    Show more



            Recommendations
             Received (0)                  Given (1)




https://www.linkedin.com/in/dorian-west/                                                                                               Page 5 of 6
(99+) Dorian W. | LinkedIn                       Case 3:20-cv-03426-JD Document 92 Filed 11/20/20 Page 13 of 23                 11/3/20, 12(21 PM



                             Don Williams                   In the time we worked together at Tesla, Don was consistently
                             IT Operations Manager at       conscientious, responsible, and hardworking. He oversaw a large
                             Lucid Motors
                                                            portions of the IT systems while our company grew rapidly. I
                             October 24, 2011, Dorian
                             worked with Don in different   wouldn't hesitate to hire him into a demanding position with high
                             groups
                                                            expectations.




https://www.linkedin.com/in/dorian-west/                                                                                             Page 6 of 6
Case 3:20-cv-03426-JD Document 92 Filed 11/20/20 Page 14 of 23




                             EXHIBIT C
           @ElonMusk Twitter Post Dated October 16, 2020
         For The First Time Disclosing Multiple Neck Surgeries
10/16/2020               Case
                   Elon Musk     3:20-cv-03426-JD
                             on Twitter: "@ﬂyerandyp @mojosusanDocument        92 Filed
                                                                Maybe I can be helpful.       11/20/20
                                                                                        Had Mobi-C disc put in atPage    15 of1st23
                                                                                                                 C5-C6, however   surgery failed to remove bo…

                                                                                                                                        Search Twitter
         Explore                                   Andy Phillips @flyerandyp · 4h
                                                   Has @elonmusk had spinal surgery?
         Settings                                         9                4                   143
                                                   Mojo Susan @mojosusan · 4h
                                                   Why?!
                                                          2                2                    51
                                                   Andy Phillips @flyerandyp · 4h
                                                   He seems to have a scar on his neck that I also have. Iʼm curious to know
                                                   if his was more effective than mine.
                                                  Tweet
                                                    6                      3                   98
                                                  Elon Musk                                                                       New to Twitter?
                                                  @elonmusk
                                                                                                                                  Sign up now to get your own pers
                                          Replying to @flyerandyp and @mojosusan
                                          Maybe I can be helpful. Had Mobi-C disc put in at C5-                                                        Sign up
                                          C6, however 1st surgery failed to remove bone spur
                                          sticking into my spinal cord. 2nd surgery took care of it.                              Relevant people
                                          Recommend using Yelp or other online reviews of
                                          doctors. Effectiveness varies widely.                                                             Elon Musk
                                                                                                                                            @elonmusk
                                          6 20 PM · Oct 16, 2020 · Twitter for iPhone
                                                                                                                                            Andy Phillips
                                                                                                                                            @flyerandyp
                                           58 Retweets 16 Quote Tweets 789 Likes                                                            Tech obsessed Tesl
                                                                                                                                            Dad. #model3 #tesl
                                                                                                                                            #plugin
                                                   Elon Musk @elonmusk · 3h                                                                 Mojo Susan
                                                   Replying to @elonmusk @flyerandyp and @mojosusan                                         @mojosusan
                                                   Actually, itʼs my neck …                                                                 #art #animals #mod
                                                                                                                                            #podcasts #music #
                                                                                                                                            #frunkpuppy board
                                                                                                                                            #frunkkitty OG

                                                                                                                                  Whatʼs happening
                                                                                                                                  MLB · 32 minutes ago
                                                                                                                                  Dodgers at Braves
                                                                                                                                  Trending with Will Smith, #Dodg
                                                                                                                                  Trending in United States
                                                                                                                                  #HappyBirthdayEminem
                                                                                                                                  8,631 Tweets
                                                          113              37                  537                                Trending in United States
                                                                                                                                  Houston
                                                   Zack @BLKMDL3 · 3h                                                             After trailing 3-0 in the ALCS
                                                   Teslas should have massaging seats using lumbar!!                              Astros have come back to fo
                                                          4                                    23                                 against the Tampa Bay Rays
                                                                                                                                  66.1K Tweets
                                                   Show replies
                                                                                                                                  Trending in United States
                                                   rebecca shaw @EVASrebecca · 3h                                                 #InMyEmploymentContrac
                                                   Replying to @elonmusk @flyerandyp and @mojosusan
                                                   I hope you recover completely                                                  US elections · LIVE
                                                                                                                                  California: Election news a
                                                   I have four levels fused from an injury, and am glad to be alive/mobile        updates
                                                                                                                                  Show more
https://twitter.com/elonmusk/status/1317274309186838529                                                                                                       1/3
10/16/2020               Case
                   Elon Musk     3:20-cv-03426-JD
                             on Twitter: "@ﬂyerandyp @mojosusanDocument        92 Filed
                                                                Maybe I can be helpful.       11/20/20
                                                                                        Had Mobi-C disc put in atPage    16 of1st23
                                                                                                                 C5-C6, however   surgery failed to remove bo…
                                                                                                                                  Terms of Service Privacy Policy
                                                                                                                                        Search
                                                                                                                                  Ads info MoreTwitter
                                                                                                                                                    © 2020 Twitt
         Explore
         Settings

                                                          5                                     6
                                                   Andy Phillips @flyerandyp · 3h
                                                   Ouch! Not fun.
                                                                                                3
                                                   Andy Phillips @flyerandyp · 4h
                                                   Replying to @elonmusk and @mojosusan
                                                   Thanks, man. Iʼll look into that.
                                                          1                                    48
                                                   Critical Enthusiasm - Warren Redlich @WR4NYGov · 3h
                                                   As a lawyer Iʼve dealt with a lot of spine surgery cases. Let me know if you
                                                   want to talk sometime, or meet for lunch.
                                                          1                                     2
                                                   Show replies
                                                      Earl of 100k tweets @28delayslater · 4h
                                                   Replying to @elonmusk @flyerandyp and @mojosusan
                                                   Provably can just bypass that spinal cord soon
                                                          4                1                   25
                                                   Andy Phillips @flyerandyp · 3h
                                                   I would gladly do that.
                                                          1                                     4
                                                   Show replies
                                                   adam stevens @intelligent_eat · 4h
                                                   Replying to @elonmusk @flyerandyp and @mojosusan
                                                   This stuff is the best of modern medicine (when successful!) I had cardiac
                                                   surgery as a baby - was born cyanotic, wouldʼve died without intervention.
                                                   - had Mustard procedure for transposition of the great arteries, my heart
                                                   operates in reverse to general pop :)
                                                          2                                     2
                                                   Andy Phillips @flyerandyp · 3h
                                                   Wow! That sounds amazing! What a time to be alive.
                                                          1                                     2
                                                   Show replies




https://twitter.com/elonmusk/status/1317274309186838529                                                                                                      2/3
10/16/2020               Case
                   Elon Musk     3:20-cv-03426-JD
                             on Twitter: "@ﬂyerandyp @mojosusanDocument        92 Filed
                                                                Maybe I can be helpful.       11/20/20
                                                                                        Had Mobi-C disc put in atPage    17 of1st23
                                                                                                                 C5-C6, however   surgery failed to remove bo…

                                                                                                                                       Search Twitter
         Explore
         Settings




https://twitter.com/elonmusk/status/1317274309186838529                                                                                                    3/3
Case 3:20-cv-03426-JD Document 92 Filed 11/20/20 Page 18 of 23




                               EXHIBIT D
            @ElonMusk Twitter Post Dated November 3, 2020
For The First Time Disclosing Tesla, Inc. “about a month” From Bankruptcy
                     During “mid 2017 to mid 2019”
11/3/2020               Case
                  Elon Musk      3:20-cv-03426-JD
                            on Twitter:                       Document
                                        "@ZainRaz4 @vincent13031925           92 Closest
                                                                    @JonErlichman Filed  we 11/20/20         Page
                                                                                            got was about a month. The19 of323
                                                                                                                       Model ramp was extreme stress &a…

                                                  Tweet                                                                                   Search Twitter
            Explore                                Jon Erlichman @JonErlichman · 3h
                                                   On this day in 2008: Tesla secures $40 million loan to avoid bankruptcy
            Settings                               Today, itʼs the most valuable automaker in the world.




                                                          25               497                  5.6K
                                                   Elon Musk @elonmusk · 38m
                                                   That funding round completed 6pm on Christmas Eve in 2008. Last hour
                                                   of last day possible, as investors were leaving town that night & we were 3
                                                   days away from bankruptcy. I put in all money I had, didnʼt own a house &
                                                   had to borrow money from friends to pay rent. Difficult time.
                                                          416              1.6K                 18.1K
                                                   Vincent         @vincent13031925 · 36m
                                                   And it turns out to become the best decision ever
                                                          3                4                   456
                                                   Elon Musk @elonmusk · 30m
                                                   I put in my last money, even though I thought we would still fail. But, it was
                                                   either that or certain death for Tesla. Extremely difficult to raise money for
                                                   an electric car startup (considered super quirky back then), while
                                                   stalwarts like GM & Chrysler were going bankrupt.
                                                          149               168                 1.8K
                                                                                                                                    New to Twitter?
                                                   Zain @ZainRaz4 · 30m                                                             Sign up now to get your own pers
                                                   How close was Tesla from bankruptcy when bringing the Model 3 to mass
                                                   production?                                                                                           Sign up
                                                          2                 2                   93
                                                  Elon Musk
                                                  @elonmusk                                                                         Relevant people
                                          Replying to @ZainRaz4 @vincent13031925 and @JonErlichman                                            Elon Musk
                                                                                                                                              @elonmusk
                                          Closest we got was about a month. The Model 3 ramp
                                          was extreme stress & pain for a long time — from mid                                                Zain
                                          2017 to mid 2019. Production & logistics hell.                                                      @ZainRaz4
                                          6 59 AM · Nov 3, 2020 · Twitter for iPhone                                                          Vincent
                                                                                                                                              @vincent13031925
                                           30 Retweets 10 Quote Tweets 552 Likes                                                              EV believer, Extreme
                                                                                                                                              $TSLA & SpaceX in
                                                                                                                                              Model3 / ModelY / C
                                                                                                                                              TeslaSolar owner. C
                                                                                                                                              of @tesmanian_com
                                                   I Love Katha @ILoveKatha1 · 24m
                                                   Replying to @elonmusk @ZainRaz4 and 2 others
                                                   Will our European orders stay locked in for the coming standart Europe           Whatʼs happening
                                                   cybertruck? I'm betting on your Fsd achievement ;)
                                                   YOU ROCK!!!                                                                      US elections · LIVE
                                                                                                 2                                  Election Day: Voters head t
                                                                                                                                    polls across the US for the
                                                                                                                                    elections
https://twitter.com/elonmusk/status/1323640901248393217                                                                                                         1/5
11/3/2020               Case
                  Elon Musk      3:20-cv-03426-JD
                            on Twitter:                       Document
                                        "@ZainRaz4 @vincent13031925           92 Closest
                                                                    @JonErlichman Filed  we 11/20/20         Page
                                                                                            got was about a month. The20 of323
                                                                                                                       Model ramp was extreme stress &a…
                                                   Dreams of Mars 2049 @MemesOfMars · 24m                                     elections
                                                   Replying to @elonmusk @ZainRaz4 and 2 others                                    Search Twitter
                                                                                                                              US elections · LIVE
                                                   No Fear!                                                                   California: get local update
            Explore                                                                                                           about the elections
            Settings                                                                                                          US elections · Yesterday
                                                                                                                              Photo of Joe Biden not wea
                                                                                                                              a mask on a plane is from 2
                                                                                                                              fact-checkers report
                                                                                                                              World news · Yesterday
                                                                                                                              Whale sculpture in the
                                                                                                                              Netherlands stops train fro
                                                                                                                              going off the track
                                                                                                                              Entertainment · LIVE
                                                                                                                              It's Kendall Jennerʼs birthd
                                                                                               2
                                                   waiting for posty to drop @macxmalone · 24m                                Show more
                                                   Replying to @elonmusk @ZainRaz4 and 2 others
                                                   How close is starship to the 15km launch?
                                                                                                                              Terms of Service Privacy Policy
                                                                                                                              Ads info More © 2020 Twitt
                                                   Jeremy Greenlee @JeremyGreenlee · 23m
                                                   Replying to @elonmusk @ZainRaz4 and 2 others
                                                   Howʼs the FSDbeta testing going??
                                                                                               2
                                                   Stephen Pallotta @stephenpallotta · 23m
                                                   Replying to @elonmusk @ZainRaz4 and 2 others
                                                   Why Tesla is starting to stockpile cash? Just precautionary?
                                                                                               2
                                                   JoeyDollaz @1Chinchi · 22m
                                                   Replying to @elonmusk @ZainRaz4 and 2 others
                                                   do you think cybertruck will out preform gms hummer




https://twitter.com/elonmusk/status/1323640901248393217                                                                                                  2/5
11/3/2020               Case
                  Elon Musk      3:20-cv-03426-JD
                            on Twitter:                       Document
                                        "@ZainRaz4 @vincent13031925           92 Closest
                                                                    @JonErlichman Filed  we 11/20/20         Page
                                                                                            got was about a month. The21 of323
                                                                                                                       Model ramp was extreme stress &a…

                                                                                                                                   Search Twitter
            Explore
            Settings




https://twitter.com/elonmusk/status/1323640901248393217                                                                                              3/5
11/3/2020               Case
                  Elon Musk      3:20-cv-03426-JD
                            on Twitter:                       Document
                                        "@ZainRaz4 @vincent13031925           92 Closest
                                                                    @JonErlichman Filed  we 11/20/20         Page
                                                                                            got was about a month. The22 of323
                                                                                                                       Model ramp was extreme stress &a…

                                                                                                                                   Search Twitter
            Explore
            Settings




https://twitter.com/elonmusk/status/1323640901248393217                                                                                              4/5
11/3/2020               Case
                  Elon Musk      3:20-cv-03426-JD
                            on Twitter:                       Document
                                        "@ZainRaz4 @vincent13031925           92 Closest
                                                                    @JonErlichman Filed  we 11/20/20         Page
                                                                                            got was about a month. The23 of323
                                                                                                                       Model ramp was extreme stress &a…

                                                                                                                                   Search Twitter
            Explore
            Settings




https://twitter.com/elonmusk/status/1323640901248393217                                                                                              5/5
